Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,2,4-10,12-17 is/are rejected under 35 U.S.C. 102a as being anticipated by Goto et al (US 20050052340) 
Regarding Claim 1,
Goto et al discloses (Fig. 28) a display device comprising: a first display region (MAIN); and a second display region (SUB), wherein the first display region and the second display region are adjacent to each other, wherein the first display region comprises a curved surface ([0200]..the liquid crystal display module is used in a folding manner along a broken line V, folding manner =bent portion) forming a bent portion, wherein the first display region comprises a first wiring (SDCONT), wherein the first wiring meanders on the bent portion (FPC3) in the first display region, wherein the second display region comprises a second wiring (GS1) and wherein the first wiring (SDCONT) is electrically connected to the second wiring (SDCONT is connected to SGDRV which is connected to GS1),.

Regarding Claim 2,
Goto et al discloses (Fig. 28) further comprising a first substrate and a second substrate, wherein the first display region and the second display region are provided between the first substrate and the second substrate [0063].
Regarding Claim 4,
Goto et al discloses (Fig. 28) wherein each of the first display region (MAIN) and the second display region (SUB) comprises a first display element and a second display element, wherein the first display element is configured to reflect visible light, and wherein the second display element is configured to emit visible light.
Regarding Claim 5,
Goto et al discloses (Fig. 28) wherein the first display element is a liquid crystal element (abstract).
Regarding Claim 6,
Goto et al discloses (Fig. 28) wherein the second display element is an organic EL element [0274].
Regarding Claim 7,
Goto et al discloses (Fig. 28) wherein the meandering first wiring (SDCONT) has a repeating pattern selected from one or more of a triangular wave, a sine wave, an arc, a meandering combination of straight lines, a meandering combination of straight lines and curves, and a chain-like shape (as shown in Fig. 28)
Regarding Claim 8,
Goto et al discloses (Fig. 28) wherein the first wiring is a scan line (G1 is connected to SDCONT through DRV1).
Regarding Claim 9,
Goto et al discloses (Fig. 28) a first display region (MAIN); and a second display region (SUB), wherein the first display region and the second display region are adjacent to each other, wherein the first display region comprises a curved surface forming a bent portion (folding part V), wherein the first display region comprises a first wiring (G1 and SDCONT), wherein the second display region comprises a curved surface (bent portion V), wherein the second display region comprises a second wiring (GS1), wherein the first wiring is electrically connected to the second wiring (G1 connected to SDCONT and then connected to GS1 through SGDRV), wherein the first wiring meanders (SDCONT meandering) in the first display region, and wherein the second wiring meanders (GS1) in the second display region (SUB).
Regarding Claim 10,
Goto et al discloses (Fig. 28) further comprising a first substrate and a second substrate, wherein the first display region and the second display region are provided between the first substrate and the second substrate.
Regarding Claim 12,
Goto et al discloses (Fig. 28) wherein each of the first display region (MAIN) and the second display region (SUB) comprises a first display element and a second display element, wherein the first display element is configured to reflect visible light, and wherein the second display element is configured to emit visible light.

Regarding Claim 13,
Goto et al discloses (Fig. 28) wherein the first display element is a liquid crystal element (abstract).
Regarding Claim 14,
Goto et al discloses (Fig. 28) wherein the second display element is an organic EL element [0274].
Regarding Claim 15,
Goto et al discloses (Fig. 28) wherein the meandering first wiring (G1 and SDCONT) has a repeating pattern selected from one or more of a triangular wave, a sine wave, an arc, a meandering combination of straight lines, a meandering combination of straight lines and curves, and a chain-like shape.
Regarding Claim 16,
Goto et al discloses (Fig. 28) wherein the meandering second wiring (G1 and has a repeating pattern selected from one or more of a triangular wave, a sine wave, an arc, a meandering combination of straight lines, a meandering combination of straight lines and curves, and a chain-like shape.
Regarding Claim 17,
Goto et al discloses (Fig. 28) wherein the each of the first wiring (G1 and SDCONT) and the second wiring (GS1) is a scan line.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 3,11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 20050052340) in view of Okano et al (US 20150060896)
Regarding Claim 3,11,
Goto et al discloses everything as disclosed above.
Goto et al does not disclose wherein the first substrate and the second substrate have flexibility.
Okano et al discloses wherein the first substrate and the second substrate have flexibility.[0288]
It would have been obvious to one of ordinary skill in the art to modify Goto et al to include Okano et a’s flexible substrate motivated by the desire to create a flexible display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871